
	

114 HR 2571 IH: Millennium Compacts for Regional Economic Integration Act
U.S. House of Representatives
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2571
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2015
			Ms. Bass (for herself, Mr. Royce, Mr. Engel, Mr. Crenshaw, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Millennium Challenge Act of 2003 to authorize concurrent compacts for purposes of
			 regional economic integration and cross-border collaborations, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Millennium Compacts for Regional Economic Integration Act or M–CORE Act. 2.PurposeThis purpose of this Act is to expand the Millennium Challenge Corporation’s ability to develop compacts with countries, particularly in Africa, that promote regional economic integration and cross-border collaborations.
		3.Candidate countries
 (a)Low income countriesSection 606(a) of the Millennium Challenge Act of 2003 (22 U.S.C. 7705(a)) is amended— (1)in paragraph (1)(B), by striking (3) and inserting (4);
 (2)in paragraph (2)— (A)in the heading, by striking Fiscal year 2005 and subsequent fiscal years and inserting Fiscal years 2005 through 2012; and
 (B)by striking fiscal year 2005 or a subsequent fiscal year and inserting fiscal years 2005 through 2012; (3)by redesignating paragraph (3) as paragraph (4); and
 (4)by inserting after paragraph (2) the following:  (3)Fiscal year 2013 and subsequent fiscal yearsA country shall be a candidate country for purposes of eligibility for assistance for fiscal year 2013 or a subsequent fiscal year if the country—
 (A)has a per capita income equal to or less than the lower middle income country threshold established by the International Bank for Reconstruction and Development for the fiscal year;
 (B)is among the 75 countries identified by the International Bank for Reconstruction and Development as having the lowest per capita income; and
 (C)meets the requirements of paragraph (1)(B). . (b)Lower middle income countriesSection 606(b) of the Millennium Challenge Act of 2003 (22 U.S.C. 7705(b)) is amended—
 (1)in paragraph (1)— (A)in the heading, by striking In general and inserting Fiscal years 2006 through 2012; and
 (B)in the matter preceding subparagraph (A), by striking fiscal year 2006 or a subsequent fiscal year and inserting fiscal years 2006 through 2012; (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)Fiscal year 2013 and subsequent fiscal yearsIn addition to the countries described in subsection (a), a country shall be a candidate country for purposes of eligibility for assistance for fiscal year 2013 or a subsequent fiscal year if the country—
 (A)has a per capita income equal to or less than the lower middle income country threshold established by the International Bank for Reconstruction and Development for the fiscal year;
 (B)is not among the 75 countries identified by the International Bank for Reconstruction and Development as having the lowest per capita income; and
 (C)meets the requirements of subsection (a)(1)(B).. (c)ReclassificationSection 606 of the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
					
						(c)Limitations on reclassification
 (1)For low income countriesIf the per capita income of a low income country that is a candidate country under subsection (a) changes during the fiscal year for which the country is eligible to receive assistance under this title such that the country would be reclassified as a lower middle income country under subsection (b), the country shall be deemed to continue to meet the per capita income requirements under subsection (a) for such fiscal year and the two subsequent fiscal years.
 (2)For lower middle income countriesIf the per capita income of a lower middle income country that is a candidate country under subsection (b) changes during the fiscal year for which the country is eligible to receive assistance under this title such that the country would be reclassified as a low income country under subsection (a), the country shall be deemed to continue to meet the per capita income requirements under subsection (b) for such fiscal year and the two subsequent fiscal years..
				4.Millennium Challenge Compact
 (a)Concurrent compactsSection 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) is amended— (1)by striking the first sentence of subsection (k);
 (2)by redesignating subsection (k) (as so amended) as subsection (l); and (3)by inserting after subsection (j) the following new subsection:
					
 (k)Concurrent compactsAn eligible country that has entered into and has in effect a Compact under this section may enter into and have in effect at the same time not more than one additional Compact in accordance with the requirements of this title if—
 (1)one or both of the Compacts are or will be for purposes of regional economic integration, increased regional trade, or cross-border collaborations; and
 (2)the Board determines that the country is making considerable and demonstrable progress in implementing the terms of the existing Compact and supplementary agreements thereto..
 (b)ApplicabilityThe amendments made by subsection (a) apply with respect to Compacts entered into between the United States and an eligible country under the Millennium Challenge Act of 2003 before, on, or after the date of the enactment of this Act.
 (c)Conforming amendmentSection 613(b)(2)(A) of such Act (22 U.S.C. 7712(b)(2)(A)) is amended by striking “the” before “Compact” and inserting “any”.
 5.Congressional and public notificationSection 610 of the Millennium Challenge Act of 2003 (22 U.S.C. 7709) is amended to read as follows:  610.Congressional and public notification (a)Congressional consultations and notifications (1)In generalThe Board, acting through the Chief Executive Officer, shall consult with and notify the appropriate congressional committees not later than 15 days prior to taking any of the actions described in paragraph (2).
 (2)Actions describedThe actions described in this paragraph are the following: (A)Providing assistance for an eligible country under section 609(g).
 (B)Commencing negotiations with an eligible country to provide assistance for— (i)a Compact under section 605; or
 (ii)an agreement under section 616. (C)Signing such a Compact or agreement.
 (D)Terminating assistance under such a Compact or agreement. (3)Additional requirementAny notification relating to the intent to negotiate and intent to sign a Compact or agreement shall include the projected economic rate of return for each project to be funded under such a Compact or agreement to the extent practicable and appropriate.
 (b)Congressional and public notification after entering into a compactNot later than 10 days after entering into a Compact with an eligible country, the Board, acting through the Chief Executive Officer, shall—
 (1)publish a copy of the text of the Compact on the Internet website of the Corporation; (2)provide a detailed summary and, upon request, copy of the text of the Compact to the appropriate congressional committees; and
 (3)publish in the Federal Register a detailed summary and notice of availability of the text of the Compact on the Internet website of the Corporation..
		6.Disclosure
 (a)Requirement for timely disclosureSection 612(a) of the Millennium Challenge Act of 2003 (22 U.S.C. 7711(a)) is amended— (1)in the subsection heading, by inserting timely before disclosure; and
 (2)in the matter preceding paragraph (1)— (A)by striking The Corporation and inserting Not later than 90 days after the last day of each fiscal quarter, the Corporation; and
 (B)by striking on at least a quarterly basis,. (b)DisseminationSection 612 of the Millennium Challenge Act of 2003 (22 U.S.C. 7711) is amended by striking (b) and inserting the following:
				
 (b)DisseminationThe Board, acting through the Chief Executive Officer, shall make the information required to be disclosed under subsection (a) available to the public by publishing it on the Internet website of the Corporation, providing notice of the availability of such information in the Federal Register, and by any other methods that the Board determines to be appropriate..
			
